Exhibit 99.2 WARRANT BETWEEN APPLIED MINERALS, INC. AND DATED JUNE 24, 2016 THIS WARRANT WAS ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ ACT ”), PURSUANT TO ONE OR MORE EXEMPTIONS FROM REGISTRATION UNDER THE ACT AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PUSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER, THAT REGISTRATIO N UNDER THE ACT FOR SUCH TRANSACTION IS NOT REQUIRED. WARRANT To Purchase Shares of Common Stock, Par Value $0.001 Per Share, of APPLIED MINERALS, INC. Initial Issuance Date:June 24, 2016 THIS COMMON STOCK PURCHASE WARRANT (this “ Warrant ”) certifies that, for value received, (the “ Holder ”), is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the “ Initial Exercise Date ”) and on or before 5:00 p.m. New York City time on the five year anniversary of the Initial Issuance Date (the “ Termination Date ”) but not thereafter, to subscribe for and purchase from Applied Minerals, Inc., a Delaware corporation (the “ Company ”), up to shares (the “ Warrant Shares ”) of common stock, $.001 par value per share (the “ Common Stock ”), of the Company.The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price (as defined in Section 1.2 of this Warrant).This Warrant is issued pursuant to the Investment Agreement, by and between the Company and the Holder. This Warrant is divisible into Warrants, each of which entitles the Holder to purchase .3 of a Warrant Share. The exercise of 3.33 Warrants is required to purchase one Warrant Share. WHEREAS, the Holder wishes to acquire this Warrant from the Company, and the Company wishes to issue this Warrant to the Holder, pursuant to the terms and conditions set forth below. NOW, THEREFORE, in consideration of the promises and the mutual covenants and undertakings contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Holder, intending to be legally bound, agree as follows: ARTICLE I EXERCISE Section 1.1 Exercise of Warrant . (a) For so long as this Warrant remains outstanding, exercise of the purchase rights represented by this Warrant may be made, in whole or in part, at any time or times on or after the Initial Exercise Date and on or before the Termination Date by: (i) delivery to the Company (or such other office or agency of the Company as it may designate by notice in writing to the Holder pursuant to
